BALDWIN, Judge
(concurring).
While I do not agree that the effective disclosure of the proposed combination of references is as broad as is stated by the majority, I do agree with the board that the pertinent recitations in these claims do not differentiate the claimed structure from the Quarnstrom bond. The knurled embodiment shown in Quarnstrom has scored lines or channels crisscrossing to form parrallelograms on both of the surfaces to be joined. Joining these two surfaces in a random manner as also taught by Quarnstrom would result in a monolithic structure which the claim language is broad enough to include. The allegation in appellant’s petition to the board for reconsideration that Quarnstrom’s random embodiment would result in “at least some solder portions that will be isolated so that the required interconnected monolithic structure will not be obtained,” reiterated in his brief, is not factually supported.